United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-10037
                        Conference Calendar



DERRICK ADAM FLOYD,

                                    Plaintiff-Appellant,

versus

TEXAS TECH UNIVERSITY HOSPITAL SYSTEM, Correctional Division;
DAVID BASSE, DR.; NFN CISCERN, Licensed Vocational Nurse,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:03-CV-252
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Derrick Adam Floyd, Texas state prisoner # 1143954, appeals

the district court’s dismissal of his civil rights complaint

without prejudice for failure to exhaust administrative remedies.

42 U.S.C. § 1997e(a).   We DISMISS the appeal as frivolous.

     “Exhaustion is now mandatory, irrespective of the forms of

relief sought and offered through administrative avenues.”           Days

v. Johnson, 322 F.3d 863, 866 (5th Cir. 2003) (citation and

quotation marks omitted).   A prisoner must exhaust his

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10037
                                -2-

administrative remedies before filing suit.     Wendell v. Asher,

162 F.3d 887, 890-91 (5th Cir. 1998).     Section 1997e, 42 U.S.C.,

does not require a judicial inquiry into the adequacy of

available administrative remedies.   See 42 U.S.C. § 1997e;

Underwood v. Wilson, 151 F.3d 292, 294 (5th Cir. 1998).

     Floyd conceded in the district court that he did not file

any prison grievances, and he did not assert that he utilized his

administrative remedies relative to any defendant.    In this

court, Floyd makes only conclusional allegations of exhaustion.

Because Floyd has not shown that he will present a nonfrivolous

issue on appeal, his appeal is DISMISSED.    5TH CIR. R. 42.2; see

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     The dismissal of this appeal as frivolous counts as a

“strike” under the Prison Litigation Reform Act.     See Adepegba v.

Hammons, 103 F.3d 383, 387 (5th Cir. 1996).    Floyd is CAUTIONED

that if he accumulates three strikes under 28 U.S.C. § 1915(g),

he will not be able to proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.